Citation Nr: 0947210	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-14 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture to the third metacarpal bone of the right hand, 
with associated arthritis of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 
to September 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is rated as 20 percent for a disability impacting 
his right hand.  He filed this claim in September 2003 and in 
March 2004 was afforded a VA examination.  He was scheduled 
for another examination in February 2006 but failed to 
report.  Although his representative argues that the Veteran 
did not receive notice of the February 2006 VA examination, 
the file reflects that the RO spoke with the second 
examination and that the Veteran confirmed that he would 
report for the examination.  Because VA records, dated June 
2005, however, have not been associated with the claims 
folder, and the Veteran reports increased right hand 
symptoms, the Board finds that this case must be remanded to 
obtain those VA records and to give the Veteran another 
opportunity to report for a VA examination.  In taking this 
action, the Board notes that VA has a duty to assist the 
Veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this regard, the Board observes, 
"[w]hen a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied, unless 
the appellant has good cause for his failure to appear."  
See Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated 
since June 2005.

2.  Then schedule the Veteran for an 
examination to determine the nature and 
severity of his right hand disability.  
The examiner should be provided with the 
Veteran's claims file and should note 
that it was made available in his 
examination report.  Any opinion provided 
should be supported by a full rationale.  
In completing the examination of the 
Veteran's right hand and wrist, the 
examiner should ensure that:

a)  range of motion findings are provided 
for both the fingers of the Veteran's 
right wrist and the wrist itself;

b)  it is determined whether either 
favorable or unfavorable ankylosis is 
present in either the Veteran's right 
wrist or the fingers of his right hand; 
and 

c) it is determined whether there is 
anything exceptional or usual about the 
Veteran's disability of the right hand 
and wrist.

3.  Thereafter, re-adjudicate the claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

